Title: Thomas Jefferson to Patrick Gibson, 29 September 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Poplar Forest Sep 29. 15
          
          I have been here since the 20th of the last month, and am now within two or three days of my departure for Monticello. during this time no letters addressed to me have been transmitted on account of the slowness and uncertainty of the cross mail between the two places. I do not exactly know how I stand on your books, but my impression is that when I left Monticello I had nearly or quite exhausted my funds with you. the sheriff of this county now applying for my taxes here, and some other plantation calls have obliged me to draw on you this day in favor of mr Archibald Robertson for 387.D. and on my return home I shall meet a similar call for taxes, and some other demands there. the season not admitting the grinding of our wheat, nor the state of the rivers it’s being boated down, I must ask the indulgence of the bank for another thousand dollars: and for that purpose I now inclose a note which I leave blank, that it may be filled up either with 1000.D. the sum now asked, separately or with 2000.D. including the former note when renewable. our crops of wheat are very deficient in quantity but equal in quality to any I have ever seen. tobacco was considerably bruised and torn by the storm which has injured it’s appearance more than it’s quality. I salute you with friendship & respect.
          Th: Jefferson
        